 


110 HR 2565 IH: Working Waterfront Preservation Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2565 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to establish a grant program to ensure waterfront access for commercial fishermen, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Working Waterfront Preservation Act of 2007.
2.Commercial fishing access protection programThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended by adding at the end the following new title:

VGrants for commercial fishing access 
501.DefinitionsIn this title:
(1)Coastal stateThe term Coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
(2)Coastal watersThe term coastal waters has the meaning given that term in section 304 of the Coastal Zone Management Act of 1971 (16 U.S.C. 1453).
(3)Eligible entityThe term eligible entity means—
(A)the government of a Coastal State;
(B)a unit of local government within a Coastal State; or
(C)a nonprofit organization or a fishing cooperative that the Secretary determines is appropriate to receive a grant under section 502.
(4)Eligible projectThe term eligible project means—
(A)a project to acquire real property or an interest in real property located in a Coastal State for the purpose of providing access to persons engaged in the commercial fishing industry or the aquaculture industry to coastal waters in working waterfront areas; or
(B)a project to make improvements to real property located in a Coastal State and owned by an eligible entity, including the construction or repair of wharfs or related facilities, to provide access to persons engaged in the commercial fishing industry or the aquaculture industry to coastal waters in working waterfront areas.
(5)Fishing cooperativeThe term fishing cooperative means a fishing or fish marketing association organized in a coastal state for the purpose of promoting, fostering, and encouraging fishing or marketing of fish and fishery products through cooperation of the members of such association and for the benefit of such members as producers of such products.
(6)Nonprofit organizationThe term nonprofit organization means an organization that is—
(A)described in section 501(c) of the Internal Revenue Code of 1986; and
(B)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986.
(7)State fisheries officialThe term State fisheries official means the principal State official with marine fishery management responsibility and expertise in a coastal State, who is designated as such by the Governor of the State, so long as the official continues to hold such position, or the designee of such official.
(8)Working waterfront areasThe term working waterfront areas means land that is used for, or that supports, commercial fishing or the aquaculture industry.
502.Grant program
(a)In generalThe Secretary is authorized to award a grant to an eligible entity for the purpose of carrying out an eligible project.
(b)ConsiderationsIn awarding a grant for an eligible project under this section, the Secretary shall consider—
(1)the need for the eligible project based on the assessment of need submitted under subsection (c)(2)(A);
(2)the economic significance of the eligible project to the commercial fishing industry or the aquaculture industry in the immediate vicinity and in the Coastal State in which the eligible project is located;
(3)the degree of community support for the eligible project;
(4)the level of threat that the property proposed to be acquired or improved with such grant will be converted to uses incompatible with commercial fishing or the aquaculture industry;
(5)the utility of the eligible project for commercial fishing or the aquaculture industry, with respect to the natural characteristics and developed infrastructure of the property proposed to be acquired;
(6)whether a business plan or a harbor plan exists for the area in which the project will be located and whether the eligible project is consistent with such plan;
(7)for an eligible project described in section 501(4)(A), the availability of alternative real property or an alternative interest in real property that would ensure that persons engaged in the commercial fishing industry or the aquaculture industry have access to coastal waters in working waterfront areas; and
(8)whether a land use plan exists for the area in which the project will be located and whether the project is consistent with such plan.
(c)Application and review
(1)In generalAn eligible entity that seeks a grant under this section shall submit to the appropriate State fisheries official, at such time and in such manner as the Secretary shall prescribe, an application for the grant.
(2)Assessment of needAn application for a grant may be considered by the Secretary if the appropriate State fisheries official—
(A)prepares an assessment of the need for the proposed eligible project, taking into account—
(i)the needs of the commercial fishing industry or the aquaculture industry in the State;
(ii)the needs of other industries and other parties in the area in which the project will be located;
(iii)whether alternative sites exist for the proposed project; and
(iv)the social and cultural value of the industries to the affected community and State; and
(B)submits to the Secretary—
(i)the application submitted under paragraph (1); and
(ii)the assessment of need prepared under subparagraph (A).
(d)Cost sharing
(1)In generalThe amount of a grant awarded under this section to carry out an eligible project may not exceed 75 percent of the total cost of the eligible project.
(2)AssurancesAs a condition of receipt of a grant under this section, an eligible entity shall provide to the Secretary such assurances as the Secretary determines are sufficient to demonstrate that the share of the cost of each eligible project that is not funded by the grant awarded under this section has been secured.
(3)FormThe share of the cost of carrying out an eligible project that is not funded by a grant awarded under this section may be provided in cash or in kind (including a donation of land).
(e)Use of grant funds for eligible projects
(1)Purchases
(A)In generalExcept as provided in subparagraph (B), grants awarded under this section may be used to purchase privately-owned real property or interests in privately-owned real property, including easements, only from willing sellers at fair market value.
(B)Sales at less than fair market valueA grant awarded under this section may be used to acquire privately-owned real property or an interest in privately-owned real property at less than fair market value only if the owner certifies to the Secretary that the sale is being entered into willingly and without coercion.
(C)No exercise of eminent domainNo Federal, State, or local agency may exercise the power of eminent domain to secure title to any real property or facilities in connection with a project carried out under this title.
(2)TitleTitle to real property or an interest in real property acquired with a grant awarded under this section may be held, as determined appropriate by the Secretary in consultation with the appropriate Coastal State, by—
(A)the Coastal State;
(B)a unit of local government of the Coastal State;
(C)a nonprofit organization; or
(D)a fishing cooperative.
(f)Continued access to coastal waters
(1)Requirement for agreementThe Secretary shall enter into an agreement with an eligible entity that receives a grant under this section. Such agreement shall require the eligible entity to provide the Secretary the assurances that the Secretary determines are appropriate to ensure that the eligible project is not converted to a use that is inconsistent with the purposes for which the grant was awarded.
(2)Reversionary interest
(A)In generalIf the Governor of a Coastal State makes a determination described in subparagraph (B), all right, title, and interest in and to the property shall, except as provided in subparagraph (C), revert, at the option of the Governor, to the Coastal State, and the State shall have the right of immediate entry onto the property. Any determination of the Governor under this paragraph shall be made on the record after an opportunity for a hearing.
(B)DeterminationThe determination referred to in subparagraph (A) is a determination that—
(i)the unit of local government or nonprofit organization is unable or unwilling to enforce the terms of the easement; or
(ii)the easement has been modified in a manner that is inconsistent with the purposes for which the grant was awarded.
(C)Conveyance to another unit of local government or nonprofit organizationIf the Governor of a Coastal State makes a determination under subparagraph (B), the State may convey or authorize the unit of local government or nonprofit organization to convey the easement to another unit of local government or nonprofit organization.
(g)Approval or disapproval
(1)In generalSubject to paragraph (2), as soon as practicable after the date on which the Secretary receives an application under subsection (c)(2)(B), the Secretary shall—
(A)review the application; and
(B)
(i)award a grant to the applicant; or
(ii)disapprove the application and provide the applicant a statement that describes the reasons why the application was disapproved, including a deadline by which the applicant may resubmit the application.
(h)Administrative costsA Coastal State, on approval of the Secretary and subject to any regulations promulgated by the Secretary, may use up to 10 percent of the amounts made available under this section to pay the administrative costs of the program incurred by the Coastal State.
(i)Treatment of purchase proceedsFor purposes of the Internal Revenue Code of 1986, gross income shall not include 50 percent of the gain from the sale or exchange of private land or interests in private land in purchases described in subsection (e)(1).
503.Annual reportThe Secretary shall submit to Congress an annual report that describes the eligible projects carried out using grants awarded under this title..
3.Authorization of appropriationThere are authorized to be appropriated to the Secretary of Commerce $50,000,000 for each of the fiscal years 2008, 2009, and 2010 to carry out the provisions of title V of the Magnuson-Stevens Fishery Conservation and Management Act, as added by section 2. 
 
